Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 01/06/2020, 06/10/2020, 08/19/2020, 12/18/2020, and 02/18/2021 have been considered by the examiner and made of record in the application file.
Reasons for Allowance
	Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 9, 16, and 23 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Shin, Lin the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Lin teaches a user with a wearable electronic device and when exercising or climbing mountains, there is status detection module that obtains the status signal according to the user's action, motion or location, in order to combine the status signal with the measurement data of the physiological signals obtained by the physiological signal measurement devices, which then provides proper information for the user.  However, Shin, Lin the other cited references, a thorough search in the art do not disclose or suggest determining whether a management message generated based on the remotely determined context of the wearable computing device is received from the mobile computing device, determining, in response to a determination that the management message is received from the mobile 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
June 17, 2021